United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, LITTLE CREEK
COMMISSARY, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1706
Issued: June 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 15, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ August 8, 2008 merit decision, denying her claim for disability and April 6, 2009
nonmerit decision, denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant was disabled from June 30, 2004 to April 12, 2008
due to her employment injury; and (2) whether the Office properly denied her request for further
merit review of her claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that she is entitled to wage-loss compensation.
FACTUAL HISTORY
On November 22, 2005 appellant, then a 43-year-old sales store checker, filed a claim for
an occupational disease alleging that on March 4, 2004 she became aware of her bilateral heel

spurs. On June 4, 2004 she realized that her condition was caused by standing and walking in
her federal employment. By letter dated March 10, 2006, the Office accepted appellant’s claim
for right plantar fasciitis. Appellant filed claims for wage-loss compensation (Form CA-7) for
the period June 30, 2004 to April 12, 2008.
By letters dated June 6, 2006 to April 15, 2008, the Office advised appellant about the
deficiencies in her claims. It requested that she provide additional factual and medical evidence
to support her disability for the claimed period.
Appellant submitted medical evidence from Dr. Peter R. Grinkewitz, an attending Boardcertified orthopedic surgeon. In disability certificates dated October 14, 2004 to October 11,
2007 and a September 2, 2004 note, Dr. Grinkewitz advised that she could return to work on
intermittent dates during the period August 22, 2004 through October 22, 2007 with restrictions.
On September 2, 2004 he advised that appellant would be out of work for three weeks due to
surgery scheduled on September 17, 2004 to treat her plantar fasciitis. In a July 26, 2005
surgical report, Dr. Grinkewitz performed a radical resection of the heel spur and plantar fascial
scarring of the right heel. In progress notes, he addressed treatment of appellant’s chronic
tendinitis, calcaneal spur, traumatic arthritis and radiculopathy of the right heel and foot post
surgery. On August 22, 2006 Dr. Grinkewitz released her to return to work. In an April 3, 2007
prescription note, he listed appellant’s physical restrictions. In a July 5, 2007 report, he advised
that she sustained chronic pain syndrome of the right heel and found that she could work four to
six hours a day with restrictions.
In letters dated June 14, 2006 to March 13, 2008, the employing establishment addressed
requests for medical documentation and removal of appellant from her employment.1
A November 6, 2007 prescription note signed by someone on the staff of Dr. A.J. Barot,
a Board-certified neurologist, stated that appellant was evaluated on that date. In a January 18,
2008 disability certificate, Dr. Barot advised that she could return to work on January 19, 2008
without restrictions.
A July 6, 2005 x-ray report of Dr. Michael Ho, a Board-certified radiologist, revealed
spurring of the calcaneus and flat longitudinal arch with weight bearing of the right foot. In a
July 6, 2005 report, Dr. Chan V. Nguyen, a Board-certified radiologist, stated that a magnetic
resonance imaging (MRI) scan of appellant’s right foot showed an unremarkable Achilles tendon
and minimal fluid signal in the retrocalcaneal bursa. Otherwise, there was no surrounding
inflammation. Dr. Nguyen stated that the MRI scan also showed a torn anterior talofibular
ligament. A July 26, 2005 x-ray report from Dr. Kip K. Park, a Board-certified radiologist,
stated that appellant was status post right heel spur removal. Appellant had soft tissue swelling
and air within the surgical site that was likely due to immediate postoperative state. In a July 27,
2005 surgical pathological report, Dr. Olubunmi T. Lampejo, a pathologist, stated that there were
no significant gross abnormalities in the bone and soft tissue related to her right heel resection.

1

In a March 13, 2008 decision, the employing establishment terminated appellant’s employment effective
March 29, 2008 based on her inability to perform the essential duties of her sales store checker position. Appellant
also submitted physical therapy reports for chronic bilateral plantar fasciitis.

2

By decision dated August 8, 2008, the Office denied appellant’s claim for compensation
for disability from June 30, 2004 to April 12, 2008. The evidence was found to be insufficient to
establish that she was totally disabled during this period due to her accepted condition.
On February 2, 2009 appellant requested reconsideration and submitted letters dated
February 1 to June 19, 2008 from the Office of Personnel Management (OPM), which addressed
her application for a disability retirement.2 In a March 20, 2008 letter, she addressed her
removal from the employing establishment. On March 28, 2008 the Office addressed the
medical evidence appellant needed to submit to establish entitlement to compensation. On
September 1 and October 6, 2006 it provided her with a benefits statement. On October 4, 2006
the Office provided appellant with an election of benefits form. In letters dated January 3, 2006
to June 16, 2008, the employing establishment addressed the processing of her compensation
claims and her disability retirement application.
By decision dated April 6, 2009, the Office denied appellant’s request for reconsideration
on the grounds that the evidence submitted was irrelevant and insufficient to warrant further
merit review of her claim.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.3 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.5 The
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.6 The Board will not require the Office to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify her disability and entitlement to compensation.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained right plantar fasciitis in the performance of
duty. Appellant claimed compensation for total disability from June 30, 2004 to April 12, 2008,
2

In a June 10, 2008 letter, OPM approved appellant’s application for disability retirement.

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Manuel Garcia, 37 ECAB 767 (1986).

7

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

due to the accepted condition. On August 8, 2008 the Office found that she was not disabled for
work during the claimed period. Appellant has the burden to establish by the weight of the
substantial, reliable and probative evidence, a causal relationship between her claimed disability
and the accepted condition.8
Dr. Grinkewitz stated that appellant could return to work on intermittent dates from
August 22, 2004 to October 22, 2007 with restrictions. Although he indicated that she was
disabled for work, he did not address how her disability was due to the accepted plantar fasciitis
condition. Dr. Grinkewitz did not explain the basis for appellant’s disability commencing
June 30, 2004. As noted, it is appellant’s burden to establish her disability by the submission of
probative medical evidence. Dr. Grinkewitz’ progress notes only generally addressed the
treatment of her calcaneal spur, plantar fasciitis with scarring, chronic tendinitis, traumatic
arthritis and radiculopathy of the right heel and foot. An April 3, 2007 prescription note
provided appellant’s physical restrictions. As noted evidence does not address how her disability
for the claimed period was caused by her accepted condition. The Board finds that
Dr. Grinkewitz did not submit sufficient medical opinion to establish that appellant’s disability
for the claimed period was due to her accepted condition.
The reports from appellant’s physical therapists are of no probative medial value in
establishing her claim. A physical therapist is not a physician as defined under the Act.9 These
reports, therefore, do not constitute competent medical opinion evidence.
The November 6, 2007 prescription note from Dr. Barot’s office stated that appellant was
evaluated on that date. This evidence did not address whether she was totally disabled during the
claimed period due to the accepted employment injury. The Board finds it is insufficient to
establish appellant’s claim. On January 18, 2008 disability Dr. Barot stated that appellant could
return to work as of January 19, 2008 with no restrictions; however, he did not address whether
her disability was causally related to the accepted employment injury. The Board finds that the
evidence from Dr. Barot is insufficient to establish her claim. Similarly, the diagnostic test
reports of Dr. Ho, Dr. Nguyen, Dr. Park and Dr. Lampejo do not address the issue. The Board
finds that these reports are insufficient to establish her claim.
The Board finds that there is insufficient medical opinion to establish that appellant was
disabled from June 30, 2004 to April 12, 2008 due to residuals of her accepted right plantar
fasciitis. Appellant did not meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,10
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
8

Alfredo Rodriguez, 47 ECAB 437 (1996).

9

See 5 U.S.C. § 8101(2); A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

10

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

4

previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.11 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.12 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
On February 2, 2009 appellant disagreed with the Office’s August 8, 2008 decision,
which found the evidence of record insufficient to establish that she was totally disabled from
June 30, 2004 to April 12, 2008 due to her employment-related right plantar fasciitis. The
relevant issue is whether her disability during the claimed period was causally related to the
accepted employment injury. The Board notes that this issue is medical in nature.
Appellant submitted correspondence from OPM, the Office and the employing
establishment regarding her disability retirement and her claims for compensation. This
evidence is not relevant to the issue in this case, which is medical in nature. It does not address
whether appellant was disabled from June 30, 2004 to April 12, 2008 due to her employmentrelated right plantar fasciitis. The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening the claim.13 The
resubmission of correspondence with the employing establishment and the Office does not
require reopening her claim for further merit review as it was previously considered by the
Office. The Board has held that evidence that repeats or duplicates that already of record has no
evidentiary value and does not constitute a basis for further merit review.14
The Board finds that appellant did not submit arguments or evidence showing that the
Office erroneously applied or interpreted a specific point of law; advancing a relevant legal
argument not previously considered; or constituting relevant and pertinent new evidence not
previously considered by the Office. Appellant did not meet any of the necessary regulatory
requirements and the Office properly declined to reopen her claim for further merit review.15
CONCLUSION
The Board finds that appellant has failed to establish that she was totally disabled from
June 30, 2004 to April 12, 2008 due to her employment injury. The Board further finds that the
11

20 C.F.R. § 10.606(b)(1)-(2).

12

Id. at § 10.607(a).

13

D. Wayne Avila, 57 ECAB 642 (2006).

14

See L.H., 59 ECAB __ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
15

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).

5

Office properly denied her request for a merit review of her claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2009 and August 8, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

